DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected claims 1-7 and 9-12 in the election dated 1/15/2021 without traverse. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8 and 19 are withdrawn from consideration as they were not elected in the original election dated 11/15/2021.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US PG. Pub. 2017/0019993) in view of Musk (US PG. Pub. 2015/0076661).


 	Tsai does not teach wherein the module is an optical module and the component being an unpackaged semiconductor chip comprising a photonic integrated circuit; the unpackaged semiconductor chip is directly mounted on a packaging area of the package substrate.
 	Musk teach a module (fig. 3A [title] Musk states, “Assembly and a chip package”) wherein the module is an optical module ([paragraph 0026] Musk states, “the substrate comprises a semiconductor substrate that may comprise an opto-electronic device such as a photonic integrated circuit (PIC) having for example an optical waveguide”) and the component (1) being an unpackaged semiconductor chip ([paragraph 0010] Musk states, “The flexible PCM provides point-to-point electrical connections for so-called wafer level packaging, i.e. between yet unpackaged first and second substrates, which comprise for example a PIC and an EIC”) comprising a photonic integrated circuit ([paragraph 0055] Musk states, “the PIC that is comprised by the substrate 1”); the unpackaged semiconductor chip (1) is directly mounted on a packaging area (area shown in figure 3a having unpackaged semiconductor chip 1 thereon) of the package substrate (51 [paragraph 0057] Musk states, “flexible printed circuit membrane (PCM) 51”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the module as taught by Tsai with the module being an optical module hand having an unpackaged semiconductor photonic integrated circuit being directly mounted on a packaging area as taught by Musk because Musk states, “Therefore, by using an assembly according to the present invention, excessive wire bond lengths and so-called `birds nest` problems with crossing wire bonds can be avoided.” [paragraph 0010].

Regarding claim 4 – Tsai in view of Musk teach the optical module of claim 1, wherein the package substrate (Tsai; fig. 2, 12) comprises a dielectric layer ([paragraph 0019] Tsai states, “dielectric structure 12”) and an electrically conductive layer (123 [paragraph 0021] Tsai states, “electrical contacts 123”), a coefficient of thermal expansion (CTE) ([paragraph 0019] Tsai states, “dielectric structure 12 includes… polypropylene or a prepreg material with fiberglass”) of the dielectric layer being smaller than or equal to a CTE ([paragraph 0025] Tsai states, “dielectric structure 14 includes…polypropylene or prepreg material”) of an insulating layer (14) of the PCB (Both the dielectric layer and the insulating layer of the PCB are the same material, “prepreg material”, and will therefore have “equal” CTE).



Regarding claim 9 – Tsai in view of Musk teach the optical module of claim 1, wherein the package substrate (Tsai; fig. 2, 12) and the PCB (layers 28, 26, 14 & 36) are bonded together (see fig. 2).
 	Tsai in view of Musk do not teach wherein the package substrate and the PCB are bonded together by means of lamination.
 	In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “package substrate and the PCB are bonded together”, does not depend on its method of production, i.e. “lamination”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Laminating is well known to provide effecting bonding between layers and prevent unintentional peeling. 

Regarding claim 10 – Tsai in view of Musk teach the optical module of claim 9, wherein the PCB (Tsai; fig. 2, layers 28, 26, 14 & 36) comprises a first substack (layers 14, 26 & 28) and a second substack (layer 36), the first substack (layers 14, 26 & 28) and second 

Regarding claim 11 – Tsai in view of Musk teach the optical module of claim 10, wherein a window (Tsai; fig. 2, cavity 24 has a space considered the “window” and appears consistent with Applicant’s specification) is disposed in the first substack (layers 14, 26 & 28) and/or the second substack (36) to expose a portion of the upper surface (121 [paragraph 0045] Tsai states, “dielectric structure 12 has a first surface 121”) and/or lower surface (122) of the package substrate (12) to serve as the packaging area (cavity 24; claimed structure shown in figure 2).

Regarding claim 12 – Tsai in view of Musk teach the optical module of claim 10, wherein an electrically conductive via-hole (Tsai; fig. 2, 144 [paragraph 0047] Tsai states, “one or more second vias 144”) is disposed in the first substack (layers 14, 26 & 28) and second substack (36), the electrically conductive via-hole being used to electrically connect the PCB (layers 28, 26, 14 & 36) and package substrate (12; claimed structure shown in figure 2).

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US PG. Pub. 2005/0063635) in view of Musk

Regarding claim 1 – Yamada teaches an optical module (fig. 2 [Abstract] Yamada states, “adapted to mount an optical semiconductor module”), comprising: a 
 	Yamada does not teach a semiconductor chip being an unpackaged semiconductor chip comprising a photonic integrated circuit; the unpackaged semiconductor chip is directly mounted on a packaging area of the package substrate.
 	Musk teaches an optical module ([paragraph 0026] Musk states, “the substrate comprises a semiconductor substrate that may comprise an opto-electronic device such as a photonic integrated circuit (PIC) having for example an optical waveguide”) and an electronic chip (1) being an unpackaged semiconductor chip ([paragraph 0010] Musk states, “The flexible PCM provides point-to-point electrical connections for so-called wafer level packaging, i.e. between yet unpackaged first and second substrates, which comprise for example a PIC and an EIC”) comprising a photonic integrated circuit 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the module as taught by Tsai with the optical module having an unpackaged semiconductor photonic integrated circuit being directly mounted on a packaging area as taught by Musk because Musk states, “Therefore, by using an assembly according to the present invention, excessive wire bond lengths and so-called `birds nest` problems with crossing wire bonds can be avoided.” [paragraph 0010].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Musk as applied to claim 1 above, and further in view of Liang et al. (US PG. Pub. 2015/0194405).

Regarding claim 3 – Tsai in view of Musk teach the optical module of claim 1, wherein solder pads (Tsai; fig. 2, 123 [paragraph 0030] Tsai states, “a solder 23 on the electrical contact 123”) are disposed on the packaging area (24), a pitch of the solder pads (123) on the packaging area (24) matches a pitch of solder pads (21 [paragraph 0038] Tsai states, “electrodes 21”) of the component (20). Musk discusses wherein the component is an unpackaged semiconductor chip as discussed in the rejection to claim 1 above.

 	Liang teaches a module (fig. 4, 100) wherein the pitch between the solder pads (230 [paragraph 0026] Liang states, “bump pad 230”) on the packaging area is less than or equal to 150 um ([paragraph 0026] Liang states, “A pitch P2 between adjacent protrusion bump pads 230 may be about 40 .mu.m to about 150 .mu.m”).
 	It would have obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the optical module having solder pads as taught by Tsai in view of Musk with the pitch between the solder pads being less than or equal to 150 um as taught by Liang because having a small spacing between the solder pads will increase the circuit density (more dies on the surface of the board) and allows for additional functionality of the optical module.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Musk as applied to claim 4 above, and further in view of Moon et al. (US PG. Pub. 2014/0079924).

Regarding claim 5 – Tsai in view of Musk teach the optical module of claim 4, wherein the dielectric layer (Tsai; fig. 2, 12) is made of a prepreg ([paragraph 0019] Tsai states, “dielectric structure 12 includes… polypropylene or a prepreg material with fiberglass”) but fails to explicitly teach wherein the CTE in a horizontal direction of the dielectric layer is less than or equal to 10 ppm/°C.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the optical module having a dielectric layer made of a prepreg as taught by Tsai in view of Musk with the dielectric layer being a prepreg wherein the CTE in a horizontal direction of the dielectric layer is less than or equal to 10ppm/degree.C as taught by Moon because Moon states, “the resin composition for a package substrate in accordance with the present invention can provide a package substrate with reduced substrate warpage by improving heat radiation characteristics of a substrate material. Further, it is possible to improve defects by reducing delamination between a chip and the substrate or occurrence of cracks of solder balls through the reduced substrate warpage characteristics” [Abstract].

Regarding claim 6 – Tsai in view of Musk and Moon teach the optical module of claim 5, wherein a material of the dielectric layer (Tsai; fig. 2, dielectric layer of package substrate 12) of the package substrate (12) is ceramic, glass ([paragraph 0019] Tsai states, “dielectric structure 12 includes…polypropylene or a prepreg material with fiberglass”; fiberglass appears to meet the claimed limitation), or silicon, or the material of the dielectric layer of the package substrate and the material of the insulating layer of the PCB are both Bismaleimide Triazine (BT) resin or BT-like resin.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Musk and Moon et al. as applied to claim 5 above, and further in view of Schober et al. (US PG. Pub. 2020/0126879).

Regarding claim 6 – Tsai in view of Musk and Moon teach the optical module of claim 5, but fails to explicitly teach wherein a material of the dielectric layer of the package substrate is ceramic, glass, or silicon, or the material of the dielectric layer of the package substrate and the material of the insulating layer of the PCB are both Bismaleimide Triazine (BT) resin or BT-like resin.
 	Schober teaches a material of the dielectric layer (fig. 1, 103 [paragraph 0048] Schober states, “electrically insulating layer structure 103”) of the package substrate (101) is ceramic, glass ([paragraph 0038] Schober states, “at least one electrically insulating layer structure comprise…Bismaleimide-Triazine resin, FR-4, FR-5…glass, prepreg material…ceramic”), or silicon, or the material of the dielectric layer of the package substrate and the material of the insulating layer of the PCB are both Bismaleimide Triazine (BT) resin or BT-like resin.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the optical module having a dielectric layer as taught by Tsai in view of Musk and Moon with the dielectric layer being a ceramic material as taught by Schober because ceramics are known within the circuit boards/semiconductor arts to have lower CTEs, superior strength characteristics, and efficient heat dissipation when used as insulating layers in multilayer buildup circuit structures.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Liu et al. (US PG. Pub. 2021/0166991) discloses a chip-carrier socket for microfluidic-cooled three-dimensional electronic/photonic integrated circuit.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847